Exhibit SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) is dated as of December 23, 2009, between Charleston Basics Inc., a Delaware corporation (the “Company”), Paneltech Products, Inc., a Delaware corporation (“Paneltech Products”), and each purchaser identified on the signature pages hereto (each, including its successors and assigns, a “Purchaser” and collectively, the “Purchasers”). WHEREAS, the Company desires to raise up to $3,000,000 of gross proceeds from the Purchasers party hereto, and Other Investors (defined hereafter), pursuant to the terms of this Agreement and an additional Securities Purchase Agreement, if applicable, substantially similar to this Agreement, in a private placement offering of the Company’s securities (the “Offering”); and WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 promulgated thereunder, the Company desires to issue and sell to each Purchaser, and each Purchaser, severally and not jointly, desires to purchase from the Company, securities of the Company as more fully described in this Agreement; NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and each Purchaser agree as follows: ARTICLE I DEFINITIONS 1.1Definitions.In addition to the terms defined elsewhere in this Agreement: (a) capitalized terms that are not otherwise defined herein have the meanings given to such terms in the Certificate of Designations (as defined herein), and (b) the following terms have the meanings set forth in this Section 1.1: “Accounts Receivable” shall have the meaning ascribed to such term in Section 3.1(jj). “Action” shall have the meaning ascribed to such term in Section 3.1(j). “Affiliate” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule 405 under the Securities Act. “Board of Directors” means the board of directors of the Company or of Paneltech Products, as applicable. “Business Day” means any day except Saturday, Sunday, any day which is a federal legal holiday in the United States or any day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. “Certificate of Designations” means the Certificate of Designations, Preferences and other Rights and Qualifications of Series A Convertible Preferred Stock to be filed prior to the Initial Closing by the Company with the Secretary of State of Delaware, in the form of Exhibit A attached hereto. “Closing” shall mean either the Initial Closing or the Secondary Closing. “Closing Date” means the Initial Closing Date or the Secondary Closing Date, as applicable. “Closing Statement” means a Closing Statement in the form Exhibit B attached hereto. “Collins Timber” shall have the meaning ascribed to that term in Section “Collins Repurchase” shall have the meaning ascribed to that term in Section “Commission” means the United States Securities and Exchange Commission. “Common Stock” means the common stock of the Company, par value $0.0001 per share, and any other class of securities into which such securities may hereafter be reclassified or changed into. “Common Stock Equivalents” means any securities of the Company or the Subsidiaries which would entitle the holder thereof to acquire at any time Common Stock, including, without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to receive Common Stock. “Company Charter Documents” shall have the meaning ascribed to that term in Section 3.1(b). “Company Counsel” means Olshan Grundman Frome Rosenzweig & Wolosky LLP, Park Avenue Tower, 65 East 55th Street, New York, New York 10022. “Company Financial Statements” shall have the meaning ascribed to that term in Section 3.1(h). “Disclosure Schedules” shall have the meaning ascribed to such term in Section “Escrow Agent” means
